     Case 1:20-cv-00578-NONE-SKO Document 41 Filed 07/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CAROLINA ZAMORA MAGANA,                           No. 1:20-cv-00578-NONE-SKO

12                       Plaintiff,
13           v.                                         ORDER REMANDING MATTER TO THE
                                                        SAN FRANCISCO COUNTY SUPERIOR
14    ARCHER DANIELS MIDLAND                            COURT
      COMPANY dba ADM GOLDEN
15    PEANUT,
16                       Defendant.
17

18

19          Plaintiff Carolina Zamora Magana initiated this action in San Francisco County Superior

20   Court on February 21, 2020. (Doc. No. 1-1 at 3.) On March 30, 2020, defendant removed the

21   case to the United States District Court for the Northern District of California on the basis of

22   diversity jurisdiction. (Doc. No. 1 at 4–7.) The action was transferred to this court pursuant to

23   stipulation on April 23, 2020. (Doc. Nos. 13 & 14.)

24          On July 13, 2021, the undersigned issued an order adopting the findings and

25   recommendations issued by the magistrate judge assigned to this case, granting plaintiff leave to

26   file an amended complaint. (Doc. No. 38.) Because the joinder of an additional, non-diverse

27   defendant in the amended complaint would destroy diversity jurisdiction, the court indicated in its

28   order that, subsequent to the filing of the amended complaint, this action would be remanded to
                                                        1
     Case 1:20-cv-00578-NONE-SKO Document 41 Filed 07/27/21 Page 2 of 2


 1   the San Francisco County Superior Court, where it was originally filed. (Id.)

 2          On July 19, 2021, plaintiff filed her amended complaint, which joined an additional, non-

 3   diverse defendant. (Doc. No. 39.) Thus, the court can no longer exercise diversity jurisdiction

 4   over this case. Remand to the San Francisco County Superior Court is therefore required. See 28

 5   U.S.C. § 1447(c); Bruns v. NCUA, 122 F.3d 1251, 1257 (9th Cir. 1997).

 6          Accordingly,

 7               1. This case is remanded to the San Francisco County Superior Court, pursuant to 28

 8                  U.S.C. § 1447(c), for lack of subject matter jurisdiction; and

 9               2. The Clerk of Court is directed to assign a district judge to this case for the

10                  purposes of closure and then to close this case.

11   IT IS SO ORDERED.
12
        Dated:     July 26, 2021
13                                                       UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
